Citation Nr: 0522010
Decision Date: 08/12/05	Archive Date: 09/19/05

DOCKET NO. 02-08 780                        DATE AUG 12 2005


On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Entitlement to service connection for a back disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1972 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In the April 2001 rating decision, the RO found no new and material evidence to reopen the claim, which had been previously denied. In a March 2003 decision on appeal, the Board found new and material evidence and reopened the claim for service connection for a back disorder. In October 2003, the Board remanded the case to the RO for additional action. The case returns to the Board for final appellate review.

The veteran testified before the undersigned at a Board videoconference hearing in November 2002. A transcript of that hearing is associated with the claims folder.

FINDINGS OF FACT

1. The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2. The veteran's January 1972 enlistment examination does not include any finding of back abnormality; there is no clear and unmistakable evidence that a back disorder existed prior to service.

3. There is medical evidence of degenerative changes in the lumbosacral spine within one year after the veteran's separation from service and competent evidence of a nexus between the veteran's current back disorder and service.

-2


CONCLUSION OF LAW

Service connection for a back disorder is established. 38 U.S.C.A. §§ 1110, 1111, 1112,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development. VA promulgated regulations that implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA. However, in the event any noncompliance is found, the Board emphasizes that, given the completely favorable disposition of the appeal, there is no resulting prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004). Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

- 3 


Some chronic diseases, including arthritis, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

The Board notes that the RO had previously denied service connection for a back disorder, finding that the disorder existed prior to service and was not aggravated in service. On current review of the claims folder, the Board finds that the veteran must be presumed to have been in sound condition at entrance to service. Specifically, the report of the veteran's January 1972 enlistment examination was negative for any finding of abnormality of the spine. The accompanying report of medical history related no history of any back problem. Therefore, no back abnormality is noted at entrance. 38 C.F.R. § 3.304(b). Accordingly, the veteran must be presumed to have been in sound condition unless there is clear and unmistakable evidence that a back disorder existed prior to service and clear and unmistakable evidence that the disorder was not aggravated during service. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). See VAOPGCPREC 3-2003.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term "noted" denotes "[0 ]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of

- 4


preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(I).

X-rays of the lumbosacral spine taken in service in December 1972 showed a distortion of the inferior-anterior margin of the L3 vertebra, which might represent a Schmorl's node. It was noted that there was a considerable overlap of bowel gas.

A report of a private X-rays of the lumbosacral spine taken in January 1973, shortly after the veteran's separation from service, showed numerous developmental defects of L3 and L4 with incomplete ossification and union of the secondary epiphyseal centers and Schmorl' s nodes of those vertebral bodies, as well as the inferior margin of L I.

The veteran was afforded a VA examination in April 1973. Although physical examination was entirely normal, X-rays of the lumbosacral spine showed severe degenerative changes, though fairly well preserved intervertebral spaces, and several small nodes. The diagnosis was lumbosacral strain with severe degenerative changes by X-ray.

The September 2001 VA examiner, who indicated that he reviewed the claims folder and medical records for the examination, opined that the veteran's back disorder was not related to his period of active service, based on the veteran's rather brief period of service (approximately eight months) and the single episode of lumbar strain in service. The examiner did not address or discuss the April 1973 X-ray findings of degenerative changes. However, in a March 2002 addendum to the VA examination, a different VA examiner also opined that there was no evidence that the veteran's in-service back strain in 1972 was related to his current lumbar spine pathology and suggested that the April 1973 X-rays that mentioned degenerative changes may have been misinterpreted by the reading radiologist.

On the other hand, in VA outpatient records dated in November 2001 and August 2002, the veteran's treating physician, who also reviewed the veteran's records, essentially stated that there was a relationship between the veteran's current back disorder and his period of service. He doubted whether the degenerative changes

- 5 


shown in the April 1973 X-rays could have developed in the brief period since the veteran was discharged from service, but indicated his belief that it was "as likely as not that the X-ray read at an air force base on 12/01/1972 was either under-read or misread. "

Finally, the examiner from the September 2003 VA examination opined that the December 1972 in-service X-rays were not misread but stated "the fact that a private examination five months later showed degenerative disc disease proves that it did not develop within five months." He concluded, based on his review of the record, that "[t]he patient more likely than not entered his military service with a degenerative developmental back problem" and that "his one episode of acute back strain in the military did not cause his present deteriorated lumbar spine."

"The clear-and-unmistakable-evidence standard is an 'onerous' one. . . and requires that the no-aggravation result be 'undebatable. ", Cotant v. Principi, 17 Vet. App. 116, 131 (2003). Considering this record, the Board cannot conclude that there is clear and unmistakable evidence that all of the veteran's back disorder existed prior to service. The different VA physicians have each presented viable opinions the disparity in the primary evidence of disability, namely the in-service and immediate post-service X-rays. There is no discernable basis for accepting one opinion over another. See Evans v. West, 12 Vet. App. 22 (1998) (when adequately explained, the Board is free to favor one medical opinion over another). The Board emphasizes that the X-ray films themselves are not available for independent
review. In addition, the medical opinions of record are generally offered in terms of
VA's benefit of the doubt standard, i.e., at least as likely as not. The standard for
overcoming the presumption of soundness, as stated in the statute, is clear and unmistakable evidence, which is by definition much more difficult to satisfy. Given the conflicting nature of the available medical evidence, the Board does not find clear and unmistakable evidence that the back disorder existed prior to service. 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096. Therefore, the veteran is presumed to have been in sound condition at entrance to service.

In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt. As the U.S. Court of Appeals for Veterans Claims (Court) has written:

- 6


A unique standard of proof applies in decisions on claims for veterans' benefits. Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the '" degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'" This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants. ", Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise, the appellant prevails. Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application. Gilbert, 1 Vet. App. at 56. "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily

- 7 


precludes the possibility of the evidence also being in an approximate balance." Id. at 58. The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise. Williams v. Brown, 4 Vet. App. 270, 273 (1993).

As discussed above, X-rays from the April 1973 VA examination, only months after the veteran's separation from service in January 1973, showed severe degenerative changes in the lumbosacral spine. Again, although the validity of the findings has been questioned retrospectively, the Board finds no legitimate basis to conclude that the degenerative changes were not present. Thus, the disorder is presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1112(a)(I); 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Medical evidence of record, including the September 2003 VA examination, demonstrates that the veteran continues to have severe degenerative disc disease of the lumbar spine. As previously discussed, there is conflicting competent medical evidence as to whether the disorder is related to service, but no apparent basis for rejecting any particular opinion. Thus, the Board finds that the evidence is in relative equipoise, such that doubt is resolved in the veteran's favor. 38 U.S.C.A. § 5107(b). Accordingly, service connection for a back disorder is granted.	'

This decision should not be interpreted as a finding that all of the veteran's current
back disorder is related to his active service from only May 1972 to January 1973.
The current issue before the Board is if any back disorder was caused or aggravated by the veteran's military service from May 1972 to January 1973. It appears from the records that the veteran may have some form of congenital back disorder or that not all'ofhis current back disability can be reasonably related to his limited period of senl-ice over 30 years ago. However, the nature and extent of the current back disorder related to the veteran's service from May 1972 to January 1973 is not before the Board at this time.	'

- 8 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, service connection for a back disorder is granted.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

- 9 




